Citation Nr: 1707248	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myopathy, to include as due to service-connected coronary artery disease and/or exposure to an herbicide agent.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder with depressed and anxious mood.

3.  Entitlement to service connection for hypertension, to include as due to an herbicide agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.  R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965 and from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for hypertension, myopathy, and an acquired psychiatric disorder. 

In November 2012, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.

These matters were previously remanded by the Board in March 2014 for further procedural and evidentiary development.  

The Board notes that additional evidence was added to the record after the issuance of the October 2014 supplemental statement of the case.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in its June 2016 Informal Hearing Presentation.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's current inflammatory myopathy and polymyositis was caused by his service-connected coronary artery disease.

2.  The Veteran's current acquired psychiatric disorder, namely chronic adjustment disorder with depressed and anxious mood due to polymyositis diagnosis, was caused by his myopathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for inflammatory myopathy and polymyositis as secondary to service-connected coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

2.  The criteria for service connection for an acquired psychiatric disorder, namely chronic adjustment disorder with depressed and anxious mood due to polymyositis diagnosis, as secondary to service-connected inflammatory myopathy and polymyositis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for myopathy and an acquired psychiatric disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3. 310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

A June 2014 VA examiner diagnosed the Veteran with inflammatory myopathy and polymyositis and opined that it was less likely than not that the Veteran's current myopathy was due to his in-service exposure to herbicides as his service treatment records had no documentation for any muscle pain or weakness while in service.  However, the examiner further noted that the Veteran had been prescribed Simvastatin and Pravastatin after his myocardial infraction and that a review of the literature revealed that muscle disorders, rhabdomyolysis and muscle pain were associated with the use of both medications.  Therefore, the examiner opined that the Veteran's current myopathy was most likely from his use of statin medications. There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  The Board further notes that the Veteran is service connected coronary artery disease and that a December 2012 Ischemic Heart Disease Disability Benefits Questionnaire report had indicated that he had a history of myocardial infarction.

A June 2014 VA psychological examiner diagnosed the Veteran with a chronic adjustment disorder with a depressed and anxious mood due to polymyositis and opined that this condition was the sole result of his focus on his diagnosis of polymyositis, which has no treatment and is progressive.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Id.  There is no contrary opinion of record. 

Given the totality of the evidence-to include the uncontradicted opinions noted above-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board likewise concludes that the criteria for service connection for myopathy, as secondary to service-connected coronary artery disease and for service connection for an acquired psychiatric disorder as secondary to service-connected myopathy, are met.  See 38 C.F.R. § 3.310.


ORDER

Service connection for inflammatory myopathy and polymyositis as secondary to service-connected coronary artery disease is granted.

Service connection for an acquired psychiatric disorder, namely chronic adjustment disorder with depressed and anxious mood, as secondary to service connected inflammatory myopathy and polymyositis is granted.




REMAND

The Veteran has asserted that his diagnosed hypertension is secondary to his service-connected coronary artery disease.  In its March 2014 remand, the Board instructed that a VA examination be conducted to determine the etiology of the Veteran's claimed hypertension, to include whether it was caused or aggravated by his service-connected coronary artery disease.

Such an opinion was obtained in June 2014.  The examiner opined that it was less likely than not that the Veteran's hypertension was due to his service-connected coronary artery disease as the clinical evidence establishes that he was diagnosed with hypertension in 2002 before his diagnosis of coronary artery disease in 2007.  However, this examiner failed to provide an opinion as to whether the Veteran's hypertension was aggravated by his service-connected coronary artery disease.
As a result, the Board finds that remand is necessary in order to ensure compliance with the March 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, in a June 2016 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's hypertension was caused by his exposure to herbicide agents while serving within Vietnam.  While hypertension is not a condition warranting presumptive service connection under 38 C.F.R. § 3.309(e), an opinion addressing the potential of direct causation is warranted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). 

Finally, due to the length of time that will elapse on remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA updated VA treatment records dated from October 2015 to the present.  All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.   The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing, return the claims file, to include a copy of this remand, to the June 2014 VA examiner for an additional addendum opinion.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a) Is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's periods of active service, to include presumed exposure to herbicide agents.

b)  Is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension was aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected coronary artery disease. 

A complete rationale for any opinion expressed should be provided in a report. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


